Citation Nr: 1232664	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  03-12 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a right hernia repair diagnosed as inguinal hernia.


REPRESENTATION

Veteran represented by:  Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from May 1976 to April 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded this matter for additional development in November 2005 and October 2007.  

In June 2005, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

In a February 2011 decision, the Board denied the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a right hernia repair diagnosed as inguinal hernia.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2012, the Court vacated the Board's decision and remanded the decision to the Board for additional action consistent with the terms of the joint motion.

The matter of entitlement to an increased evaluation for service-connected lumbar disc disease will be addressed in a separate decision.

In July 2012, the Veteran submitted additional evidence with a waiver of RO review.  38 C.F.R. § 20.1304 (2011).  


FINDING OF FACT

Chronic inguinal neuralgia was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination; nor was it the result of an event not reasonably foreseeable.

CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for residuals of a right hernia repair have not been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.358, 3.361 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a  Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, letters dated in May 2003, July 2006, November 2007, August 2008 and August 2009 informed the Veteran of the evidence required to substantiate the claim and advised the Veteran of his and VA's respective duties for obtaining evidence.  The initial May 2003 letter did not include notice of  how disability ratings and effective dates are determined.  The subsequent notice letters advised the Veteran of how disability ratings and effective dates are determined.  Subsequent to the July 2006, November 2007 and August 2008 notice letters, the claim was readjudicated in Supplemental Statements of the Case in June 2007 and September 2009.  Therefore, the Board finds that the timing error is not prejudicial.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4)

The RO has obtained VA and private treatment records.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

A VA examination was obtained in February 2007.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the February 2007 VA opinion obtained in this case was sufficient, as it was predicated on a full reading of the Veteran's claims file.  It considers all of the pertinent evidence of record, the statements of the appellant, and provides an explanation for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

For the foregoing reasons, the Board finds that VA has satisfied the duties to notify and assist with respect to the claim being decided, and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384  (1993).





II.  Analysis of Claim

The Veteran seeks compensation under 38 U.S.C.A. § 1151 for residuals of a right hernia repair diagnosed as inguinal hernia.

 Under VA laws and regulations, when a Veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death was service-connected.  38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. §§ 3.358, 3.361 (2011).  For claims filed after October 1, 1997, a claimant is required to show fault or negligence in medical treatment.  For claims filed prior to October 1, 1997, a claimant is not required to show fault or negligence in medical treatment.  See Brown v. Gardner, 115 S. Ct. 552 (1994) (language of statute was plain and did not require showing of fault). 

In this case, the Board acknowledges that the surgery the Veteran alleges caused additional disability was performed in March 1997; however, the Veteran filed his claim after October 1997.  The regulation specifically states that a claim for VA benefits filed after October 1997 is subject to the revised criteria.  Therefore, as the Veteran filed his claim in 1999, he must show some degree of fault, and more specifically, that the proximate cause of his disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361.

In determining that additional disability exists, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  38 C.F.R. 
§ 3.361(b). 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnoses and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or, that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).  Determinations as to whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32  that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  As specified in 38 C.F.R. § 3.361(d)(2), in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.

In this case, the Veteran contends that nerve entrapment was caused by VA during the surgical repair of an inguinal hernia and that benefits are warranted under the provisions of  38 U.S.C.A. § 1151.  Specifically, the Veteran contends that he has an additional disability because the hernia surgery caused the nerve entrapment which was an unforeseen event caused by VA negligence or fault.  Additionally, he contends that he was not informed of the risk of nerve entrapment and did not provide consent to this complication.

The record shows that the Veteran underwent an inguinal hernia repair surgery on March 18, 1997 at a VA medical center.  VA records reflect that the Veteran reported right groin pain after the surgery.  The pain was described as a constant dull ache in the lower right abdomen, groin and right testicle.  VA treatment records show a current diagnosis of right groin testalgia.  

Associated with the claims file are documents of informed consent regarding the hernia repair surgery.  The Veteran signed the document regarding consent for anesthesia on February 26, 1997.  Another consent document signed by the Veteran on February 27, 1997 shows that he consented to the surgery for his right inguinal hernia repair and the "risks involved, and the possibility of complications have been fully explained to" the Veteran.  The counseling physician also indicated that the risks were explained to the Veteran and the Veteran freely consented to the procedure.  

The operative report shows that a right inguinal hernia repair surgery was performed on March 18, 1997.  During the operation, the surgeon noted that the ilioinguinal nerve was identified and care was taken to preserve the ilioinguinal nerve.  The surgeon noted that the Veteran tolerated the procedure well and there were no complications interoperatively.  The Veteran remained in the hospital overnight and there were no complications or difficulties prior to discharge. 

The Veteran had a VA examination in February 2007.  The VA examiner indicated that the claims file was reviewed.  The examiner noted that the Veteran had an easily reducible small bulge of right inguinal hernia that was operated sometime in late 1996 or early 1997, according to the Veteran.  The Veteran reported that he was told that it was easily reducible, easy to operate on, and that there would be no complications noted.  The Veteran agreed to have the surgery performed.  The Veteran claimed that, at some point following the surgery, he was treated for an infection or what sounded like a stitch infection or minor low-grade infection of the wound itself.  He stated that he had "several episodes of bleeding from the surgical site."  The examiner stated that, in view of the fact that he had no repeat surgery in the area as well as his history of recurrent bleeding, it is doubtful that he has a scar that is compatible with any significant postoperative bleeding. 

On physical examination, the examiner noted a scar generally in the area of a right inguinal hernia repair.  The Veteran stated that he has frequently worn an athletic supporter and it "helps" when he wears it, specifically that it alleviated the right testicular pain.  The Veteran said that otherwise he had pain in his right inguinal area and was told at the time of the surgery that it was a reducible hernia.  The examiner indicated that no large hernia or ventral hernia was described and no malignancies were noted.  It was noted that the Veteran was treated with steroid injections in the area of the scar.  When questioned the Veteran stated that the steroid injections lasted a few days, but then the pain gradually recurred.  

The examiner diagnosed right testalgia, which the examiner opined is likely as not secondary to either a nerve entrapment syndrome of most likely the ilioinguinal nerve or possibly, especially with the Veteran's story of immediate onset postoperatively, due to encirclement of the nerve or piercing the nerve with a suture at the time of surgery.  The examiner indicated that the complication of nerve injury, especially of the ilioinguinal nerve most commonly, but statistically there are two other nerves available that are not statistically as high on the list of impairment at the time or after surgery for this particular kind of surgery.  The examiner stated that the other two nerves that would be involved in the average hernia repair would be the iliohypogastric nerve or the genitofemoral nerve.  The examiner opined that in this case, the nerve was either entrapped or speared by a suture or may have become scarred in the area of the postoperative normal scarring, and has abnormal compression of the scar at that point.  The examiner stated that, for the reason he just gave, the fact that Veteran had almost immediate onset postoperatively,  the examiner would favor that the suturing of the scar or entrapment mechanically of the scar at the time of closing the wound at surgery was the most likely cause of those two options.  The examiner stated that it could be that the scar was cut, but that would not have caused pain so much as numbness.

The examiner further stated that the visualization of the nerves is extremely difficult.  The examiner stated that he was comfortable in stating that this particular injury is recognized, and he is sure that it was on the surgical permission slip that the Veteran signed, complication that would involve postoperative nerve pain or injury leading to chronic pain after surgery.  The examiner stated that there is no negligence concerning this particular complication after surgery.  The examiner opined that it is almost an unavoidable complication that will occur given enough surgeries and even in the very best hands or most expert of surgeons.  The examiner noted that once again, this is a right testalgia or pain in the testicle related to the ilioinguinal nerve due to one or more of the reasons stated above, but in the examiner's opinion is directly connected to the period of time of the surgery or after the surgery.  

Here, while the evidence shows that the Veteran has a current diagnosis of chronic right inguinal neuralgia, there is no evidence that it was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or that this condition is the result of an event not reasonably foreseeable in VA's furnishing his medical treatment. 

Specifically, the February 2007 VA examination provided the VA examiner's opinion that there was no negligence in the Veteran's case regarding the nerve entrapment complication.  The examiner also noted that there was not a lack of proper skill as he explained that visualization of the nerves was extremely difficult during surgery, even to the very best of surgeons.  The examiner indicated that this complication is recognized.  In fact, the examiner found that the complication was almost unavoidable.  The Board notes that the VA examiner reached this opinion based upon examination of the Veteran, and a review of his claims file.  The opinion was also very descriptive of the Veteran's condition and provided sufficient detail.  The examiner also provided sufficient explanation of his conclusions and reasons for his opinion.  As such, the Board finds that the VA opinion is adequate and probative.  See Stefl v. Nicholson, 21 Vet. App. 120, 123   (2007); Prejean v. West, 13 Vet. App. 444, 448-49   (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Therefore, the Board finds that the evidence does not show that VA failed to exercise the degree of care that would be expected of a reasonable health care provider. 

The Veteran alleges that VA furnished treatment without his informed consent.   He contends that he was not properly informed of the possible complications of the surgery because there was nothing in the consent form advising him of the possibility of nerve entrapment.  The Veteran alleges that he was informed that the hernia was "easily reducible" and that the only complication he was warned of was the possibility of death from anesthesia.  

As noted previously, a copy of the consent form dated for the procedure is of record.  The consent listed risks and hazards, including, long lasting or permanent damage to the brain, heart, nerves, liver, kidneys, lungs and other organs and body structures.  The consent form did not specifically list nerve entrapment.

In McNair v. Shinseki, 25 Vet. Ap. 98 (2011), the Court held that the failure to advise a patient of a foreseeable risk can be considered a minor, immaterial deviation under the regulation if a reasonable person in similar circumstances would have proceeded with the medical treatment even if informed of the foreseeable risk.  McNair at 102.  The Court held that the Board must address the consequences of proceeding with surgery versus foregoing surgery, which are key factors upon which one might evaluate whether a reasonable person would have proceeded with surgery.  Id.  

In this case, the evidence shows that the Veteran consented to the medical procedure after being advised that the risks included damage to the brain, heart, nerves, liver, kidneys, lungs and other organs and body structures and still proceeded with the hernia repair surgery.  The Veteran also testified that he was told death could result, yet he proceeded with the surgery.  In considering whether a reasonable person would have proceeded with the procedure, the Board has also considered the consequences of proceeding with surgery versus foregoing surgery.  The operation report reflects that the indications for the operation included a 6-month history of a bulge in the groin that was becoming larger.  It was noted that the Veteran subsequently developed  pain radiating down toward the right testicle.  The Board finds that a reasonable person would have proceeded with the hernia repair procedure, given that the bulge in the groin area was getting larger and causing increased pain.

The Board has considered the Veteran's statements, as well as other lay statements.  However, the lay statements alone are not sufficient to prove that the Veteran's currently diagnosed neuralgia was the result of VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault.  Nor are they sufficient to prove that any additional disability was caused by an event not reasonably foreseeable.  The Board acknowledges that the Veteran is competent in certain situations to provide a diagnosis of a simple condition; however, an opinion which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board notes that one of the lay statements submitted indicated that the author was a medical professional; however, no explanation was given as to the author's credentials.  Therefore, this statement is afforded little probative value.  As there is no assertion that the Veteran, his spouse and the other laypersons were physicians, they are not competent to provide an opinion as to whether the currently diagnosed neuralgia was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault nor are they sufficient to prove that any additional disability was caused by an event that was not reasonably foreseeable.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the Board places greater probative value on the VA examiner's opinion regarding negligence and what events are not reasonably foreseeable, than the lay statements.  Id.  The Board has  also considered the Veteran's lay testimony with regard to the issue of informed consent.  The Veteran is competent to state he would not have undergone the procedure if he had been informed of the risk of nerve entrapment.   However, for reasons explained above, the Board finds that, even if the Veteran was not informed of the risk of nerve entrapment, this was a minor, immaterial deviation under VA regulation, as a reasonable person would have consented to the procedure, even with knowledge of the foreseeable risks.  

The Board notes that the Veteran was also asked to provide private medical opinions to support his claim; however, no other opinions are of record.  As such, there is no competent evidence of record that the currently diagnosed chronic right inguinal hernia was the result of VA carelessness, negligence, lack of proper skill, error in judgement

In sum, the Board finds that it has not been shown that right inguinal neuralgia was due to a failure by VA to exercise the degree of care that would be expected of a reasonable health care provider or that VA furnished hospital care, medical or surgical treatment, or examination without the informed consent of the Veteran. Accordingly, compensation benefits under the provisions of 38 U.S.C.A. § 1151 for right inguinal neuralgia due to hernia repair surgery is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).












ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a right hernia repair diagnosed as inguinal hernia is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


